             Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 1 of 28



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

BRANDON ROBERTS,                                   *

Plaintiff,                                         *

v.                                                 *           Civil Action No. ELH-17-2306

WARDEN BOBBY P. SHEARIN,        *
WARDEN FRANK B. BISHOP, and
PRISON ADMINISTRATION AND OTHER *
SUBORDINATES,
                                *
Defendants.
                                *
                               ***
                       MEMORANDUM OPINION

        Plaintiff Brandon Roberts, the self-represented plaintiff, is a Maryland prisoner confined

at North Branch Correctional Institution (“NBCI”). He initiated this civil rights action by filing a

verified Complaint (ECF 1), pursuant to 42 U.S.C. §1983, against former Warden Bobby P.

Shearin, former Warden Frank B. Bishop, Jr., and unidentified “Prison Administration and other

Subordinates.” The suit was supplemented with information in his response to a motion for more

definite statement. ECF 43.1

        Roberts lodges numerous allegations concerning his claim of violation of his civil rights.

He asserts, inter alia, that his rights were violated after violence in the prison resulted in a lengthy

lock-down, during which time he was subjected to an improper strip search at gun point under

threat of “trained dogs.” ECF 1 at 4. He also claims denial of food, and alleges that a “Phase

System” was improperly implemented, which deprived him of privileges and programming,

resulting in unfavorable treatment relative to other inmates. Id. at 5.

        1
       Plaintiff has filed many other cases in this Court. See, e.g., AW-09-1385; AW-10-3117;
DKC-12-2474; RDB-13-1528; ELH-13-3765; ELH-15-1906; ELH-15-2854; ELH-17-2306;
ELH-20-0340; ELH-20-1078; ELH-20-1843; and ELH-20-2791.
          Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 2 of 28



       Defendants Bishop and Shearin have moved to dismiss or for summary judgment (ECF

47), supported by a memorandum (ECF 47-1) (collectively, the “Motion”) and the Declaration

of William Bohrer, Chief of Security at NBCI. ECF 47-2. They assert that the Complaint is

untimely. Defendants also argue that are entitled to dismissal based on qualified immunity,

Eleventh Amendment immunity, respondeat superior liability, and because Roberts fails to

establish a violation of his constitutional rights. Defendants “Prison Administration and other

Subordinates” were never served and have not appeared.

       On September 15, 2020, the Court granted plaintiff’s motion for an extension of time to

respond to defendants’ Motion. ECF 50. But, I set a due date of October 8, 2020. Id. On

October 14, 2020, the Court received Roberts’s “Notice Of Intent To File A Late Response To

Defendants’ Motion to Dismiss or Alternatively Summary Judgment.” ECF 51. However,

Roberts did not specify the proposed date of his response, nor has he yet responded to the

Motion.

       The Motion is ripe for disposition.     Upon review of the record, exhibits, and the

applicable law, the Court deems a hearing unnecessary. See Local Rule 105.6. (D. Md. 2018).

For reasons that follow, I shall dismiss the suit as to defendants Prison Administration and

other Subordinates. And, I shall otherwise construe the Motion as one for summary judgment

and grant it in favor of defendants Shearin and Bishop.

                                           I. Background

                                       A. Procedural History

       The Complaint was received by this Court on August 11, 2017. ECF 1. It was

supposedly signed by Roberts more than three years earlier, on June 15, 2014. Id. at 12. But,

the certificate of service reflects service on the Clerk of Court on August 6, 2017. Id. at 13.


                                               2
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 3 of 28



And, the motion to proceed in forma pauperis (ECF 2) was signed on August 5, 2017. Id. at

4. Roberts also filed a letter addressed to the Clerk of the Court, dated August 6, 2017. ECF

1-1.

       The Complaint was signed by four other individuals: Roger Ervin, Eric Wheeler,

Bruce Duncan, and Wayne Morris. ECF 1 at 12. But, only Roberts filed the motion for leave

to proceed in forma pauperis. ECF 2.

       In an Order of December 11, 2017 (ECF 3), I determined that the Complaint would

proceed only as to Roberts and directed that if the other individuals sought to pursue their

claims, each had to file his own complaint.        Id.   From that Order, Roberts filed an

interlocutory appeal to the United States Court of Appeals for the Fourth Circuit. ECF 6. The

Fourth Circuit dismissed the appeal on April 4, 2018, for failure to prosecute. ECF 17.

       In the interim, defendants filed a motion for more definite statement. ECF 15. They

requested the dates and names of the staff involved in the various alleged incidents. Id.

Defendants asserted that without this information it would be nearly impossible to locate

institutional records needed by them to respond. Id. I granted defendants’ motion by Order

of June 6, 2018. ECF 22. In particular, I directed Roberts to provide the date and/or time

frame for each incident and claim referenced in his Complaint. Id. Roberts was also directed

to include the name of each staff member he alleged was involved in each incident. Id.

       Roberts subsequently moved to modify the Order. ECF 23. By Order of January 23,

2019, I granted that request in part and denied it in part. ECF 30. And, the parties have

litigated other disputes, including plaintiff’s motion for a temporary restraining order. See,

e.g., ECF 9; ECF 26; ECF 28; ECF 29; ECF 30; ECF 34; ECF 35; ECF 37; ECF 38.


                                               3
              Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 4 of 28



          Plaintiff filed a status report in June 2019.        ECF 39.     Defendants responded to

plaintiff’s status report and included a motion to dismiss in the submission, based on the claim

that plaintiff did not adequately respond to ECF 15. See ECF 41.2 Plaintiff did not respond to

the motion to dismiss. However, no Roseboro notice had been sent to plaintiff. See Roseboro

v. Garrison, 528 F.2d 309 (4th Cir. 1975).

          Thereafter, nothing transpired in the case until April 30, 2020. At that time, I issued

an Order (ECF 42) directing plaintiff to respond to ECF 15. Roberts responded to the Order

on May 27, 2020 (ECF 43), indicating that he had, in fact, previously responded to defense

counsel. See id. at 3. He claimed that, in an earlier communication to defense counsel, he

provided dates for the events alleged in the Complaint and identified the officers responsible

for the claim regarding denial of food. In particular, he named prison guards Amy Connors,

Dorothy Bittinger, and Thomas Sawyers, and stated that defendants should be able to identify

additional prison officials involved in the incidents based on the dates he provided. Id. at 4.

          Connors, Bittinger, and Sawyers were not added as defendants. Nor have they been

served.

                                            B. Factual Background

          Roberts states that the institutional lockdown started “around August 8, 2013, and

continued up until around Jan 9, 2014.” ECF 1 at 4; ECF 43 at 3. During this time “the

plaintiffs”3 were deprived of medical treatment, showers, hygienic materials, and forced to



          2
              Plaintiff disputes the contention that he had not responded to ECF 15.

        “Plaintiffs” refers to Roberts and the other individuals named as plaintiffs in the
          3

Complaint. ECF 1.

                                                     4
           Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 5 of 28



wash in the cell sink. ECF 1 at 5. Showers were denied from “around Aug. 8, 2013, thru Sept.

2013.” ECF 1 at 5; ECF 43 at 3. Plaintiffs were also deprived of disinfectant and cleaning

supplies for cell cleaning, and for two months they were deprived of clean clothing and sheets

and an opportunity to wash clothing. ECF 1 at 5. Hygienic and cleaning supplies were

denied from “around Aug. 8, 2013 thru around Dec. 2013.” ECF 43 at 3. Moreover, plaintiffs

were fed cold meals that were nutritionally inadequate. ECF 1 at 5. They were also deprived

of library access, fresh air, and outdoor exercise for about eight months. Additionally,

plaintiffs were denied access to school, attorney phone calls, family visits, and religious

services. Id. On five occasions, September 12, 14, 15, 20, 24, 2013, plaintiffs were denied

bag meals when their cell windows were covered while using the toilet. Id., ECF 43 at 3.

       Defendant Shearin was the Warden when the alleged violations first occurred, and then

he was replaced by defendant Bishop, who allegedly continued with the same practices until

around March 2014. Bishop implemented a “phase system” in Building 2, where Roberts was

housed. The phase system limited movement, programs, and exercise. ECF 1 at 5.

       As noted, defendants have submitted the Declaration of William Bohrer, dated March

19, 2015.4 He became Chief of Security for NBCI in September 2013. ECF 47-2, Bohrer

Decl., ¶ 2. Bohrer avers that on August 5, 2013, NBCI was placed on emergency institutional

lockdown in response to the “unprovoked” attack and stabbing of a correctional officer

multiple times by an inmate housed in general population. Id. ¶ 4. He asserts that since

January 2013 “there had been many [other] incidents of assaults on staff in the months


       4   The Declaration was previously filed in Previa v. Shearin, et al., Civil Action No.
ELH-14-2928 (ECF 15-2).


                                               5
         Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 6 of 28



preceding the lockdown,” including a severe head beating of a dietary officer on July 5, 2013,

and several assaults on inmates by fellow inmates. Id. According to Bohrer, the lockdown

was implemented to ensure the safety and security of the institution. Id. ¶ 5.

       Due to the lockdown, on August 13, 2013, NBCI implemented a shower schedule. Id. ¶

6. Inmates were offered showers during the 7-3 shift and the 3-11 shift. Two inmates at a

time, while handcuffed, were permitted out of their cells. According to the action plan

implemented by Warden Shearin, the goal of the new shower schedule was for each inmate to

receive a weekly shower and out-of-cell recreation. Inmates confined in Housing Unit #2

received one shower per week from August 13, 2013, until November 4, 2013. Thereafter,

they were provided showers twice a week. Id.

       Out-of-cell recreation was also limited during the lockdown.           Out-of-cell activity

resumed during the 7-3 and 3-11 shifts on September 9, 2013. Id. ¶ 9. But, when recreation

was cancelled due to inclement weather it was not rescheduled. Id.

       The resumption of out-of-cell activities was “balanced” against the institutional need

to address “safety concerns” and to assure that activities “would not pose” a “danger to staff

or inmates.” Id.; see also id. ¶ 11. Resumption of out-of-cell activities was also delayed

because the institution had to install additional safety features, such as fence dividers and slots

on the recreation room doors and portal slots. Id. ¶ 9.

       By October 22, 2013, the institution had increased activities. This included out-of-cell

activities, showers, medical/dental passes, serving of one hot meal per day during the week,

use of the telephone inside the recreation room, visitation in restraints during weekends in the

visitor booth, requests for access to the housing unit library, access to Legal Assistance to


                                                6
         Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 7 of 28



State Institution (“LASI”), legal video conferences, Inmate Grievance Office (“IGO”)

hearings, parole hearings, and limited resumption of inmate work assignments. Id. ¶ 10.

       Shearin directed that the entire inmate population be assessed by an “interdisciplinary

committee” with various roles and tasks at NBCI to plan for future operations and

institutional safety. Id. ¶¶ 7, 8. The team was composed of staff from case management,

custody, social work, and psychology. The classification team’s recommendations were

forwarded to the Assistant Warden and the Warden for final approval. Id. ¶ 7.

       By October 22, 2013, the institution began assigning inmates “to specific housing unit

wings.” Id. ¶ 10. The objective was “to accelerate” the resumption of normal activities and to

“assign approved inmates to work assignments.” Id.

                                    II. Standard of Review

                                                A.

       A defendant may test the legal sufficiency of a complaint by way of a motion to

dismiss under Rule 12(b)(6). In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v.

Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616

F.3d 393, 408 (4th Cir. 2010), aff’d sub nom. McBurney v. Young, 569 U.S. 221 (2013);

Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion

constitutes an assertion by a defendant that, even if the facts alleged by a plaintiff are true, the

complaint fails as a matter of law “to state a claim upon which relief can be granted.” In

reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual allegations

contained in the complaint” and must “draw all reasonable inferences [from those facts] in

favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435,


                                                 7
         Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 8 of 28



440 (4th Cir. 2011) (citations omitted); see Reyes v. Waples Mobile Home Park Ltd. P’ship,

903 F.3d 415, 423 (2018); Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th Cir.

2017); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v.

Balcerzak, 650 F.3d 515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011).

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). The purpose of the rule is to provide the defendants

with “fair notice” of the claims and the “grounds” for entitlement to relief. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007).

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires only a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Twombly, 550 U.S. at

573; see also Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513 (2002) (stating that a complaint

need only satisfy the “simplified pleading standard” of Rule 8(a)). But, the Supreme Court has

explained that a “plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555 (citations omitted; alteration in

Twombly).

       Moreover, to survive a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Twombly, 550 U.S. at 570); see Paradise Wire &

Cable Defined Benefit Pension Fund Plan v. Weil, 918 F.3d 312, 317 (4th Cir. 2019); Willner

v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant


                                                8
           Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 9 of 28



is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “But where the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged -- but it has not ‘show[n]’ -- ‘that the pleader is entitled to relief.’” Id.

at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

          Mere “‘naked assertions’ of wrongdoing” are generally insufficient to state a claim for

relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (citation omitted); see

Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). Put another way, “an

unadorned, the-defendant-unlawfully-harmed-me accusation” does not state a plausible claim

for relief. Iqbal, 556 U.S. at 678. Rather, to satisfy the minimal requirements of Rule 8(a)(2),

the complaint must set forth “enough factual matter (taken as true) to suggest” a cognizable

cause of action, “even if . . . [the] actual proof of those facts is improbable and . . . recovery is

very remote and unlikely.” Twombly, 550 U.S. at 556 (internal quotation marks omitted).

          A court is not required to accept legal conclusions drawn from the facts. See Papasan

v. Allain, 478 U.S. 265, 286 (1986). “A court decides whether [the pleading] standard is met

by separating the legal conclusions from the factual allegations, assuming the truth of only the

factual allegations, and then determining whether those allegations allow the court to

reasonably infer” that the plaintiff is entitled to the legal remedy sought. A Soc’y Without a

Name v. Comm’w of Va., 655 F.3d 342, 346 (4th. Cir. 2011), cert. denied, 566 U.S. 937

(2012).

          Nonetheless, the complaint does not need “detailed factual allegations” to survive a

motion to dismiss. Twombly, 550 U.S. at 555. Instead, “once a claim has been stated

adequately, it may be supported by showing any set of facts consistent with the allegations in


                                                 9
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 10 of 28



the complaint.” Id. at 563. Moreover, federal pleading rules “do not countenance dismissal of

a complaint for imperfect statement of the legal theory supporting the claim asserted.”

Johnson v. City of Shelby, Miss., 574 U.S. 10, 135 S. Ct. 346, 346 (2014) (per curiam).

       Courts generally do not “resolve contests surrounding the facts, the merits of a claim,

or the applicability of defenses” through a Rule 12(b)(6) motion. Edwards, 178 F.3d at 243

(quotation marks and citation omitted). But, “in the relatively rare circumstances where fac ts

sufficient to rule on an affirmative defense are alleged in the complaint, the defense may be

reached by a motion to dismiss filed under Rule 12(b)(6).” Goodman v. Praxair, Inc., 494

F.3d 458, 464 (4th Cir. 2007) (en banc); accord Pressley v. Tupperware Long Term Disability

Plan, 533 F.3d 334, 336 (4th Cir. 2009); see also U.S. ex rel. Oberg v. Penn. Higher Educ.

Assistance Agency, 745 F.3d 131, 148 (4th Cir. 2014). However, because Rule 12(b)(6) “is

intended [only] to test the legal adequacy of the complaint,” Richmond, Fredericksburg &

Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle only applies . . .

if all facts necessary to the affirmative defense ‘clearly appear [ ] on the face of the

complaint.’” Goodman, 494 F.3d at 464 (quoting Forst, 4 F.3d at 250) (emphasis in

Goodman); see Dean v. Pilgrim’s Pride Corp., 395 F.3d 471, 474 (4th Cir. 2005).

       In evaluating the sufficiency of a complaint in connection with a Rule 12(b)(6) motion,

a court ordinarily “may not consider any documents that are outside of the complaint, or not

expressly incorporated therein . . ..” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557

(4th Cir. 2013); see Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007). “Generally,

when a defendant moves to dismiss a complaint under Rule 12(b)(6), courts are limited to

considering the sufficiency of allegations set forth in the complaint and the ‘documents


                                              10
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 11 of 28



attached or incorporated into the complaint.’” Zak v. Chelsea Therapeutics Int’l, Ltd., 780

F.3d 597, 606 (4th Cir. 2015) (quoting E.I. du Pont de Nemours & Co., 637 F.3d at 448).

Under limited circumstances, however, when resolving a Rule 12(b)(6) motion, a court may

consider documents beyond the complaint without converting the motion to dismiss to one for

summary judgment. Goldfarb, 791 F.3d at 508.

       A court may consider documents that are “explicitly incorporated into the complaint

by reference and those attached to the complaint as exhibits.” Goines, 822 F.3d at 166; see

also Fed. R. Civ. P. 10(c); Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

(2007); Paradise Wire & Cable, 918 F.3d at 318. Notably, “[w]hen the plaintiff attaches or

incorporates a document upon which his claim is based, or when the complaint otherwise

shows that the plaintiff has adopted the contents of the document, crediting the document over

conflicting allegations in the complaint is proper.” Goines, 822 F.3d at 167. Conversely,

“where the plaintiff attaches or incorporates a document for purposes other th an the

truthfulness of the document, it is inappropriate to treat the contents of that document as true.”

Goines, 822 F.3d at 167. Therefore, “before treating the contents of an attached or

incorporated document as true, the district court should consider the nature of the document

and why the plaintiff attached it.” Id. (citing N. Ind. Gun & Outdoor Shows, Inc. v. City of S.

Bend, 163 F.3d 449, 455 (7th Cir. 1998)).

       A court may also “consider a document submitted by the movant that was not attached

to or expressly incorporated in a complaint, so long as the document was integral to the

complaint and there is no dispute about the document’s authenticity.” Goines, 822 F.3d at 166

(citations omitted); see Six v. Generations Fed. Credit Union, 891 F.3d 508, 512 (4th Cir.


                                               11
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 12 of 28



2018); Woods v. City of Greensboro, 855 F.3d 639, 642 (4th Cir. 2017), cert. denied,

__U.S.__ , 138 S. Ct. 558 (2017); Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198

(4th Cir. 2014); U.S. ex rel. Oberg v. Pa. Higher Educ. Assistance Agency, 745 F.3d 131, 136

(4th Cir. 2014) (citation omitted); Kensington Volunteer Fire Dep’t. v. Montgomery Cty., 684

F.3d 462, 467 (4th Cir. 2012); Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d

212, 234 (4th Cir. 2004), cert. denied, 543 U.S. 979 (2004); Phillips v. LCI Int’l Inc., 190

F.3d 609, 618 (4th Cir. 1999). To be “integral,” a document must be one “that by its ‘very

existence, and not the mere information it contains, gives rise to the legal rights asserted.’”

Chesapeake Bay Found., Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d 602, 611 (D.

Md. 2011) (citation omitted) (emphasis in original). See also Fed. R. Civ. P. 10(c) (“A copy

of a written instrument that is an exhibit to a pleading is a part of the pleading for all

purposes.”).

       Here, defendants argue that Robert’s claims do not survive analysis under Rule

12(b)(6). Defendants provide a Declaration executed by the Chief of Security to support their

position that the claims are barred by the statute of limitations. ECF 47-2. These documents

are not intrinsic to Robert’s Complaint, however. Therefore, they may only be considered in

the context of a motion for summary judgment.

                                              B.

       As noted, the motion is styled as a motion to dismiss under Fed. R. Civ. P. 12(b)(6) or,

in the alternative, for summary judgment under Fed. R. Civ. P. 56. A motion styled in this

manner implicates the court’s discretion under Rule 12(d) of the Federal Rules of Civil




                                              12
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 13 of 28



Procedure. See Kensington Vol. Fire Dept., Inc. v. Montgomery Cty., 788 F. Supp. 2d 431,

436-37 (D. Md. 2011).

       Ordinarily, a court “is not to consider matters outside the pleadings or resolve factual

disputes when ruling on a motion to dismiss.” Bosiger 510 F.3d at 450. However, under Rule

12(b)(6), a court, in its discretion, may consider matters outside of the pleadings, pursuant to

Rule 12(d). If the court does so, “the motion must be treated as one for summary judgment

under Rule 56,” and “[a]ll parties must be given a reasonable opportunity to present all the

material that is pertinent to the motion.” Fed. R. Civ. P. 12(d); see Adams Housing, LLC v.

The City of Salisbury, Maryland, 672 F. App’x 220, 222 (4th Cir. 2016) (per curiam). But,

when the movant expressly captions its motion “in the alternative” as one for summary

judgment, and submits matters outside the pleadings for the court’s consideration, the parties

are deemed to be on notice that conversion under Rule 12(d) may occur; the court “does not

have an obligation to notify parties of the obvious.” Laughlin v. Metro. Wash. Airports Auth.,

149 F.3d 253, 261 (4th Cir. 1998).

       The Fourth Circuit has articulated two requirements for proper conversion of a Rule

12(b)(6) motion to a Rule 56 motion: notice and a reasonable opportunity for discovery. See

Greater Balt. Ctr. for Pregnancy Concerns, Inc. v. Mayor of Balt, 721 F.3d 264, 281 (4th Cir.

2013). When the movant expressly captions its motion “in the alternative” as one for summary

judgment and submits matters outside the pleadings for the court’s consideration, the parties are

deemed to be on notice that conversion under Rule 12(d) may occur. See Moret v. Harvey, 381

F.Supp.2d 458, 464 (D. Md. 2005). Roberts was provided such notice by the defendants. He

also received notification from the Clerk of defendants’ dispositive filing and the opportunity to

reply with exhibits and declarations. ECF 48.
                                                13
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 14 of 28



       Summary judgment is generally inappropriate “where the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

637 F.3d 435, 448-49 (4th Cir. 2011); see Putney v. Likin, 656 F. App’x 632, 638 (4th Cir.

2016) (per curiam); McCray v. Maryland Dep't of Transportation, 741 F.3d 480, 483 (4th Cir.

2015). However, “the party opposing summary judgment ‘cannot complain that summary

judgment was granted without discovery unless that party had made an attempt to oppose the

motion on the grounds that more time was needed for discovery.’” Harrods Ltd. v. Sixty

Internet Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (quoting Evans v. Techs.

Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996)); see also Dave & Buster’s, Inc. v.

White Flint Mall, LLLP, 616 F. App’x 552, 561 (4th Cir. 2015).

       To raise adequately the issue that discovery is needed, the nonmovant typically must

file an affidavit or declaration pursuant to Rule 56(d) (formerly Rule 56(f)), explaining why,

“for specified reasons, it cannot present facts essential to justify its opposition,” without

needed discovery. Fed. R. Civ. P. 56(d); see Harrods, 302 F.3d at 244-45 (discussing affidavit

requirement of former Rule 56(f)). “[T]o justify a denial of summary judgment on the grounds

that additional discovery is necessary, the facts identified in a Rule 56 affidavit must be

‘essential to [the] opposition.’” Scott v. Nuvell Fin. Servs., LLC, 789 F. Supp. 2d 637, 641 (D.

Md. 2011) (alteration in original) (citation omitted). A nonmoving party’s Rule 56(d) request

for additional discovery is properly denied “where the additional evidence sought for

discovery would not have by itself created a genuine issue of material fact sufficient to defeat

summary judgment.” Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943, 954 (4th Cir.

1995); see McClure v. Ports, 914 F.3d 866, 874-75 (4th Cir. 2019); Gordon v. CIGNA Corp.,


                                              14
         Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 15 of 28



890 F.3d 463, 479 (4th Cir. 2018); Amirmokri v. Abraham, 437 F. Supp. 2d 414, 420 (D. Md.

2006), aff’d, 266 F. App’x 274 (4th Cir. 2008), cert. denied, 555 U.S. 885 (2008).

        If a nonmoving party believes that further discovery is necessary before consideration of

summary judgment, the party fails to file a Rule 56(d) affidavit at his peril, because “‘the failure

to file an affidavit . . . is itself sufficient grounds to reject a claim that the opportunity for discovery

was inadequate.’” Harrods, 302 F.3d at 244 (citations omitted). But, the nonmoving party’s

failure to file a Rule 56(d) affidavit cannot obligate a court to issue a summary judgment ruling

that is obviously premature. And, a court “should hesitate before denying a Rule 56(d) motion

when the nonmovant seeks necessary information possessed only by the movant.” Pisano v.

Strach, 743 F.3d 927, 931 (4th Cir. 2014).

        Although the Fourth Circuit has placed “‘great weight’” on the Rule 56(d) affidavit, and

has said that a mere “‘reference to Rule 56(f) [now Rule 56(d)] and the need for additional

discovery in a memorandum of law in opposition to a motion for summary judgment is not an

adequate substitute for [an] affidavit,’” the appellate court has “not always insisted” on a Rule

56(d) affidavit. Id. (internal citations omitted). According to the Fourth Circuit, failure to file an

affidavit may be excused “if the nonmoving party has adequately informed the district court that

the motion is premature and that more discovery is necessary” and the “nonmoving party’s

objections before the district court ‘served as the functional equivalent of an affidavit.’” Id. at

244-45 (internal citations omitted); see also Putney, 656 F. App’x at 638; Nader v. Blair, 549

F.3d 953, 961 (4th Cir. 2008). “This is especially true where, as here, the non-moving party is

proceeding pro se.” Putney, 656 F. App’x at 638.

        Roberts has not filed an affidavit under Rule 56(d), nor has he filed a response to defendants’

motion or requested discovery.        Further, defendants have provided Roberts with a detailed


                                                    15
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 16 of 28



accounting of events and the timeline relevant to his claims through the Declaration of Chief of

Security Bohrer. ECF 47-2. Thus, the Court is satisfied that it is appropriate to address

defendants’ Motion as one for summary judgment, as this will facilitate resolution of the case.

       Summary judgment is governed by Fed. R. Civ. P. 56(a), which provides, in part: “The

court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” See Celotex Corp. v.

Catrett, 477 U.S. 317, 322-24 (1986); see also Cybernet, LLC v. David, 954 F.3d 162, 168 (4th

Cir. 2020); Variety Stores, Inc. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018); Iraq

Middle Mkt. Dev. Found v. Harmoosh, 848 F.3d 235, 238 (4th Cir. 2017). To avoid summary

judgment, the nonmoving party must demonstrate that there is a genuine dispute of material fact

so as to preclude the award of summary judgment as a matter of law. Ricci v. DeStefano, 557

U.S. 557, 585-86 (2009); Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,

585-86 (1986); see also Gordon v. CIGNA Corp., 890 F.3d 463, 470 (4th Cir. 2018).

       The Supreme Court has clarified that this does not mean that any factual dispute will

defeat the motion. “By its very terms, this standard provides that the mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

       A fact is “material” if it “might affect the outcome of the suit under the governing law.” Id.

at 248. There is a genuine issue as to material fact “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id.; see CTB, Inc. v. Hog Slat, Inc., 954 F.3d

647, 658 (4th Cir. 2020); Variety Stores, Inc., 888 F.3d at 659; Sharif v. United Airlines, Inc.,




                                                16
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 17 of 28



841 F.3d 199, 2014 (4th Cir. 2016); Raynor v. Pugh, 817 F.3d 123, 130 (4th Cir. 2016);

Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013).

       “A party opposing a properly supported motion for summary judgment ‘may not rest upon

the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts showing

that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d

514, 525 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)), cert. denied, 541

U.S. 1042 (2004). And, the court must “view the evidence in the light most favorable to . . . the

nonmovant, and draw all reasonable inferences in her favor without weighing the evidence or

assessing the witnesses’ credibility.” Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639,

645 (4th Cir. 2002); see Hannah P. v. Coats, 916 F.3d 327, 336 (4th Cir. 2019); Variety Stores,

Inc., 888 F.3d at 659; Gordon, 890 F.3d at 470; Roland v. United States Citizenship &

Immigration Servs., 850 F.3d 625, 628 (4th Cir. 2017); Lee v. Town of Seaboard, 863 F.3d 323,

327 (4th Cir. 2017); FDIC v. Cashion, 720 F.3d 169, 173 (4th Cir. 2013).

       Notably, the district court’s “function” is not “to weigh the evidence and determine the

truth of the matter but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S.

at 249; accord Guessous v. Fairview Prop. Inv., LLC, 828 F.3d 208, 216 (4th Cir. 2016). Thus, the

trial court may not make credibility determinations on summary judgment. Wilson v. Prince

George’s Cty., 893 F.3d 213, 218-19 (4th Cir. 2018); Jacobs v. N.C. Administrative Office of the

Courts, 780 F.3d 562, 569 (4th Cir. 2015); Mercantile Peninsula Bank v. French, 499 F.3d 345,

352 (4th Cir. 2007); Black & Decker Corp. v. United States, 436 F.3d 431, 442 (4th Cir.

2006); Dennis, 290 F.3d at 644-45. Therefore, in the face of conflicting evidence, such as

competing affidavits, summary judgment is generally not appropriate, because it is the

function of the factfinder to resolve factual disputes, including matters of witness



                                                 17
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 18 of 28



credibility. That said, “a party’s ‘self-serving opinion ... cannot, absent objective corroboration,

defeat summary judgment.’” CTB, Inc., 954 F.3d at 658-59 (quoting Williams v. Giant Food

Inc., 370 F.3d 423, 433 (4th Cir. 2004)). In other words, “[u]nsupported speculation is not

sufficient to defeat a summary judgment motion.” Felty v. Graves-Humphreys Co., 818 F.2d

1126, 1128 (4th Cir. 1987); Harris v. Home Sales Co., 499 F. App’x 285, 294 (4th Cir. 2012).

       Because plaintiff is self-represented, his submissions are liberally construed. See Erickson

v. Pardus, 551 U.S. 89, 94 (2007). But, the court must also abide by the “‘affirmative obligation

of the trial judge to prevent factually unsupported claims and defenses from proceeding to trial.’”

Bouchat, 346 F.3d at 526 (internal quotation marks omitted) (quoting Drewitt v. Pratt, 999 F.2d

774, 778–79 (4th Cir. 1993), and citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)).

       In sum, to counter a motion for summary judgment, there must be a genuine dispute as to

material fact. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585–86

(1986). “A court can grant summary judgment only if, viewing the evidence in the light most

favorable to the non-moving party, the case presents no genuine issues of material fact and the

moving party demonstrates entitlement to judgment as a matter of law.” Iraq Middle Mkt. Dev.

Found. v. Harmoosh, 848 F.3d 235, 238 (4th Cir. 2017).

                                        III. Section 1983

       Section 1983 of Title 42 of the United States Code provides that a plaintiff may file suit

against any person who, acting under color of state law, “subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the deprivation of

any rights, privileges, or immunities secured by the Constitution and laws” of the United States.

42 U.S.C. § 1983; see, e.g., Filarsky v. Delia, 566 U.S. 377 (2012); see also Owens v. Baltimore

City State’s Attorney’s Office, 767 F.3d 379 (4th Cir. 2014), cert. denied sub nom. Balt. City


                                                18
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 19 of 28



Police Dep’t v. Owens, 575 U.S. 983 (2015). However, § 1983 “‘is not itself a source of

substantive rights,’ but provides ‘a method for vindicating federal rights elsewhere conferred.’”

Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n. 3

(1979)); see Safar v. Tinsley, 859 F.3d 241, 245 (4th Cir. 2017).

       In other words, § 1983 allows “a party who has been deprived of a federal right under the

color of state law to seek relief.” City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526

U.S. 687, 707 (1999). But, to seek redress under § 1983, it is not enough merely to allege a

violation of federal law; a violation of a federal right is required. Carey v. Throwe, 957 F.3d 468,

479 (4th Cir. 2020).

       “The first step in any such claim is to pinpoint the specific right that has been infringed.”

Safer, 859 F.3d at 245. To state a claim under § 1983, a plaintiff must allege (1) that a right

secured by the Constitution or laws of the United States was violated, and (2) that the alleged

violation was committed by a “person acting under the color of state law.” West v. Atkins, 487

U.S. 42, 48 (1988); see Davison v. Randall, 912 F.3d 666, 679 (4th Cir. 2019); Crosby v. City of

Gastonia, 635 F.3d 634, 639 (4th Cir. 2011), cert. denied, 565 U.S. 823 (2011); Wahi v.

Charleston Area Medical Ctr., Inc., 562 F.3d 599, 615 (4th Cir. 2009); Jenkins v. Medford, 119

F.3d 1156, 1159-60 (4th Cir. 1997).

       The phrase “under color of state law” is an element that “‘is synonymous with the more

familiar state-action requirement—and the analysis for each is identical.’” Davison, 912 F.3d at

679 (quoting Philips v. Pitt Cty. Memorial Hosp., 572 F.3d 176, 180 (4th Cir. 2009)); see

also Lugar v. Edmondson Oil Co., 457 U.S. 922, 929 (1982)). A person acts under color of state

law “only when exercising power ‘possessed by virtue of state law and made possible only

because the wrongdoer is clothed with the authority of state law.’” Polk Cty. v. Dodson, 454 U.S.



                                                19
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 20 of 28



312, 317-18 (1981) (quoting United States v. Classic, 313 U.S. 299, 326 (1941)); see also

Philips, 572 F.3d at 181 (“[P]rivate activity will generally not be deemed state action unless the

state has so dominated such activity as to convert it to state action: Mere approval of or

acquiescence in the initiatives of a private party is insufficient.”) (citations and internal quotation

marks omitted).

       Notably, § 1983 requires a showing of personal fault based upon a defendant’s own

conduct. See Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (stating that for an individual

defendant to be held liable pursuant to 42 U.S.C. § 1983, the plaintiff must affirmatively show

that the official acted personally to deprive the plaintiff of his rights). In other words, there is no

respondeat superior liability under § 1983. Ashcroft, 556 U.S. at 676 (“Because vicarious

liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.”).

Therefore, liability based on respondeat superior does not apply to a § 1983 action. See Wilcox

v. Brown, 877 F.3d 161, 170 (4th Cir. 2017); Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir.

2004); Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001).

       Liability of supervisory officials under § 1983 “is premised on ‘a recognition that

supervisory indifference or tacit authorization of subordinates’ misconduct may be a causative

factor in the constitutional injuries they inflict on those committed to their care.’” Baynard v.

Malone, 268 F.3d 228, 235 (4th Cir. 2001) (citing Slakan v. Porter, 737 F.2d 368, 372 (4th Cir.

1984)); see Campbell v. Florian, 972 F.3d 385, 398 (4th Cir. 2020).               With respect to a

supervisory liability claim in a § 1983 action, a plaintiff must allege:

       (1) That the supervisor had actual or constructive knowledge that his subordinate
       was engaged in conduct that posed a pervasive and unreasonable risk of
       constitutional injury to . . . the plaintiff; (2) that the supervisor’s response to that
       knowledge was so inadequate as to show deliberate indifference to or tacit

                                                  20
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 21 of 28



       authorization of the alleged offensive practices; and (3) that there was an
       affirmative causal link between the supervisor’s inaction and the particular
       constitutional injury suffered by the plaintiff.

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (citations omitted), cert. denied, 513 U.S. 813

(1994); see also Wilcox, 877 F.3d at 170.

                                         IV. Discussion

       Defendants Bishop and Shearin seek dismissal under Federal Rules of Civil Procedure

12(b)(6) or summary judgment under Rule 56. They argue that (1) all of Robert’s claims are

barred by the statute of limitations; (2) defendants are entitled to qualified immunity; (3)

defendants are entitled to Eleventh Amendment immunity; (4) defendants are not liable under

respondeat superior; and (5) Roberts fails to state a constitutional claim.

                                                A.

       In the caption of his Complaint, Roberts names “Prison Administration and other

Subordinates” as defendants.     But, there are only vague and conclusory allegations in the

Complaint pertaining to these individuals. Roberts states that “Prison Administrators” were

employed by NBCI in the ranks of Lieutenant to Captain and did “orchestrate, aid, participate or

provide tacit support to all civil rights violations the plaintiffs were subjected to.” ECF 1 at 4.

Further, Roberts states that “Subordinates” were also employed by the Department of

Corrections, “some at NBCI and held the rank of Intel Gang Task/CIT, or C.O. II” and were

“responsible for the shake-down of the dis-seg unit and other violations . . ..” Id. In his response

to the Order for a more definite statement, Roberts identified the officers responsible for denying

food as Officer Connors, Officer Bittinger, and Lieutenant (now Captain) Sawyers. He states

that defendants should be able to identify additional prison officials involved in the incidents

based on the dates he provided. ECF 43 at 4.



                                                21
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 22 of 28



       The individuals named in Roberts’s response have not been served or entered an

appearance in accordance with Fed. R. Civ. P. 4. Therefore, I shall dismiss the suit as to “Prison

Administration and other Subordinates” under both Rule 4 and Rule 12(b)(6).

                                                 B.

       Defendants urge dismissal of the Complaint or summary judgment in their favor, based

on the statute of limitations. Section 1983 does not contain a statute of limitations. Thus, to

determine whether a § 1983 claim was timely filed, courts look to the statute of limitations from

the most analogous state-law cause of action. Owens, 767 F.3d at 388; see also 42 U.S.C. §

1988(a) (“[I]n all cases where [the laws of the United States] are not adapted to the object, or are

deficient in the provisions necessary to furnish suitable remedies ... the common law, as modified

and changed by the constitution and statutes of the State wherein the court having jurisdiction of

such civil ... cause is held, so far as the same is not inconsistent with the Constitution and laws of

the United States, shall be extended to and govern the said courts in the trial and disposition of

the cause[.]”).

       A suit filed pursuant to 42 U.S.C. § 1983 constitutes a personal injury action. Owens v.

Okure, 488 U.S. 235, 249-50 (1989). Under Maryland law, “[a] civil action shall be filed within

three years from the date it accrues unless another provision of the Code provides” otherwise.

Md. Code (2020 Repl. Vol.), § 5-101 of the Courts and Judicial Proceedings Article (“C.J.”).

       “Limitations statutes ... are designed to (1) provide adequate time for diligent plaintiffs to

file suit, (2) grant repose to defendants when plaintiffs have tarried for an unreasonable period of

time, and (3) serve society by promoting judicial economy.” Georgia-Pacific Corp. v. Benjamin,

394 Md. 59, 85, 904 A.2d 511, 526 (2006); see Pierce v. Johns-Manville Sales Corp., 296 Md.

656, 665, 464 A.2d 1020, 1026 (1983). In Maryland, “[a]s a general rule, the party raising a



                                                 22
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 23 of 28



statute of limitations defense has the burden of proving that the cause of action accrued prior to

the statutory time limit for filing the suit.” Newell v. Richards, 323 Md. 717, 725, 594 A.2d

1152, 1156 (1991).

       Although the Maryland statute of limitations applies, the matter of when a cause of action

has accrued under § 1983 is a federal question. Nassim v. Md. House of Corr., 64 F.3d 951, 955

(4th Cir. 1995) (en banc) (citing Cox v. Stanton, 529 F.2d 47, 50 (4th Cir. 1975)); see also

McDonough v. Smith, ––– U.S. ––––, 139 S. Ct. 2149, 2155 (2019). “An accrual analysis begins

with identifying ‘the specific constitutional right’ alleged to have been infringed.” McDonough,

139 S. Ct. at 2155 (quoting Manuel v. Joliet, ––– U.S. ––––, 137 S. Ct. 911, 920 (2017)).

       A claim accrues “when the plaintiff possesses sufficient facts about the harm done to him

that reasonable inquiry will reveal his cause of action.” Nassim, 64 F.3d at 955 (citing United

States v. Kubrick, 444 U.S. 111, 122-24 (1979)); see Parkway 1046, LLC v. U.S. Home Corp.,

961 F.3d 301, 307 (4th Cir. 2020) (stating that a cause of action accrues when the plaintiff “has

actual or constructive knowledge” of the claim). But, accrual cannot occur until the plaintiff has

(or should have) “possession of the critical facts that he has been hurt and who has inflicted the

injury.” Kubrick, 444 U.S. at 122, 100 S.Ct. 352 (discussing discovery rule in the context of the

Federal Tort Claims Act, which requires notice to the government “within two years after such

claim accrues”); see also Gould v. U.S. Dep’t of Health & Human Servs., 905 F.2d 738, 742 (4th

Cir. 1990) (en banc) (“The clear import of Kubrick is that a claim accrues ... when the plaintiff

knows or, in the exercise of due diligence, should have known both the existence and the cause

of his injury.”); Gilbert v. United States, 720 F.2d 372, 374 (4th Cir. 1983).




                                                 23
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 24 of 28



        However, “the answer is not always so simple.” McDonough, 139 S. Ct. at 2155.

“Where, for example, a particular claim may not realistically be brought while a violation is

ongoing, such a claim may accrue at a later date.” Id.

        Maryland law is largely consistent with federal law. Therefore, I shall look to both

federal and Maryland cases concerning accrual.

        As noted, under Maryland law, “[a] civil action shall be filed within three years from the

date it accrues unless another provision of the Code provides” otherwise. C.J. § 5-101; see Poole

v. Coakley & Williams Const., Inc., 423 Md. 91, 131, 31 A.3d 212, 236 (2011). Ordinarily, “‘the

question of accrual in § 5-101 is left to judicial determination,’ unless the determination rests on

the resolution of disputed facts regarding discovery of the wrong.” Poole, 423 Md. at 131, 31

A.3d at 236 (citation omitted); see Bank of N.Y. v. Sheff, 382 Md. 235, 244, 854 A.2d 1269, 1275

(2004) (stating that summary judgment may be appropriate if there is no dispute of material fact

as to whether plaintiff was on inquiry notice more than three years before suit was file);

Frederick Road Ltd. P’ship v. Brown & Sturm, 360 Md. 76, 95, 756 A.2d 963, 973 (2000)

(explaining that the determination of accrual “may be based solely on law, solely on fact, or on a

combination of law and fact, and is reached after careful consideration of the purpose of the

statute and the facts to which it is applied”).

        Nevertheless, “[r]ecognizing the unfairness inherent in charging a plaintiff with

slumbering on his rights where it was not reasonably possible to have obtained notice of the

nature and cause of an injury,” the so-called discovery rule is sometimes used to determine the

date of accrual. See Sheff, 382 Md. at 244, 854 A.2d at 1275; Frederick Road Ltd. P’ship, 360

Md. at 95, 756 A.2d at 973. “The discovery rule acts to balance principles of fairness and judicial

economy in those situations in which a diligent plaintiff may be unaware of an injury or harm



                                                  24
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 25 of 28



during the statutory period.” Dual Inc. v. Lockheed Martin Corp., 383 Md. 151, 167, 857 A.2d

1095, 1104 (2004).

       Under the discovery rule, “a plaintiff’s cause of action accrues when the plaintiff knows

or reasonably should have known of the wrong.” Brown v. Neuberger, Quinn, Gielen, Rubin &

Gibber, P.A., 731 F. Supp. 2d 443, 449 (D. Md. 2010) (citing Lumsden v. Design Tech Builders,

Inc., 358 Md. 435, 444, 749 A.2d 796, 801 (2000)), aff’d, 495 F. App’x 350 (4th Cir. 2012).

Notably, “[t]his standard ... does not require actual knowledge on the part of the plaintiff, but

may be satisfied if the plaintiff is on ‘inquiry notice.’ ” Dual Inc., 383 Md. at 167-68, 857 A.2d

at 1104 (citing Am. Gen. Assurance Co. v. Pappano, 374 Md. 339, 351, 822 A.2d 1212, 1219

(2003); Doe v. Archdiocese of Wash.,114 Md. App. 169, 188-89, 689 A.2d 634, 644 (1997)).

       A plaintiff is on inquiry notice when the plaintiff “possesses ‘facts sufficient to cause a

reasonable person to investigate further, and ... a diligent investigation would have revealed that

the plaintiffs were victims of ... the alleged tort.’” Dual Inc., 383 Md. at 168, 857 A.2d at 1104

(quoting Pennwalt Corp. v. Nasios, 314 Md. 433, 448-49, 550 A.2d 1155, 1159 (1988))

(alterations in original). Inquiry notice must be actual notice, either express or implied.

Poffenberger v. Risser, 290 Md. 631, 637, 431 A.2d 677, 681 (1981).                 In Maryland,

“[c]onstructive notice or knowledge will not suffice for inquiry notice.” Benjamin, 394 Md. at

89, 904 A.2d at 529; see Poffenberger, 290 Md. at 637, 431 A.2d at 681.

       Roberts did not file a response to the Motion. However, Roberts did file a verified

Complaint, which “is the equivalent of an opposing affidavit for summary judgment purposes,

when the allegations contained therein are based on personal knowledge.” Williams v. Griffin,

952 F.2d 820, 823 (4th Cir. 1991).




                                                25
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 26 of 28



       Based on the parties’ filings, they do not differ significantly on the timeline of events.

Roberts alleges generally that events took place between July 2013 and March 2014. He

states that beginning “around July 26 thru August 5, 2013” he and others were “strip searched

at gun point, and under the threat of trained dogs by the defendants.” ECF 1 at 4. Further, he

alleges that the facility was placed on an institutional lockdown “around August 8, 2013, and

continued up until around Jan 9, 2014.” Id.; ECF 43 at 3-4. Further, Roberts states that

Defendant Shearin was the Warden when these events initially took place and then he was

replaced by Defendant Bishop, who continued with the same practices until around March

2014. ECF 1 at 5.       Significantly, plaintiff sets forth no allegations regarding alleged

misconduct, events, or incidents that took place after March 2014.

       Defendants aver that the facility was placed on lockdown on August 5, 2013. ECF 47-

2, Bohrer Decl., ¶ 4. They contend that NBCI implemented a limited shower schedule from

August 13, 2013, until November 4, 2013. Id. ¶ 6. Thereafter, showers were provided twice a

week. Id. Out-of-cell recreation was also limited, but resumed on September 9, 2013. Id. ¶ 9.

By October 22, 2013, the institution had increased activities. Id. ¶ 10. Defendants construe

the time frame for Roberts’s allegations as taking place from approximately July 26, 2013, to

January 9, 2014. ECF 47-1.

       Viewing the facts in the light most favorable to Roberts, the claims he raises are based

on events that took place as early as July 26, 2013, continuing through March 2014.

Roberts’s Complaint was received by this Court on August 11, 2017 (ECF 1). Although the

Complaint was supposedly signed by Roberts on June 15, 2014 (ECF 1 at 12), the certificate

of service attached to the Complaint indicates that the Clerk of Court was served with the


                                               26
            Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 27 of 28



Complaint on August 6, 2017. ECF 1 at 13. With the Complaint, Roberts also filed a letter

addressed to the Clerk of the Court, dated August 6, 2017. ECF 1-1. And, the motion for

leave to proceed in forma pauperis is dated August 5, 2017. ECF 2 at 4.

        Applying the three-year statute of limitations to Roberts’s § 1983 claims, defendants

contend that all of Roberts’s claims, which he alleges were sustained prior to August 11, 2014,

are time barred based on the filing date for the Complaint of August 11, 2017. ECF 47-1 at 6.

        Plaintiff is entitled to have the “prisoner mailbox rule” applied to determine the filing

date of his Complaint. Pursuant to the prisoner mailbox rule, the date of filing is not the date the

Complaint was received by the court, but the date Roberts put the Complaint in the hands of

prison officials for mailing. Houston v. Lack, 487 U.S. 266, 270 (1988) (a pro se litigant's legal

papers are considered filed upon “delivery to prison authorities, not receipt by the clerk”); see

also Lewis v. Richmond Police Department, 947 F.2d 733, 734-35 (4th Cir. 1991); United States

v. Dorsey, 988 F. Supp. 917, 919-920 (D. Md. 1998).

        Roberts certified that the Complaint was served on the Clerk of Court on August 6,

2017. ECF 1 at 13. This constitutes delivery of the Complaint to prison authorities for mailing,

and the Court deems the filing date of Roberts’s Complaint to be August 6, 2017. However, at

the latest, Roberts’s claims accrued in March 2014. Therefore, at the latest, limitations expired

in March 2017. It is clear that Roberts filed his Complaint well after the expiration of the three-

year statute of limitations.

        Defendants’ Motion will be granted on the basis that Roberts’s claims are time barred.5

                                           VI. Conclusion

        For the foregoing reasons, the suit shall be dismissed as to defendants “Prison

        5
            As a result, the Court need not address the remaining claims raised by defendants.


                                                  27
        Case 1:17-cv-02306-ELH Document 52 Filed 10/27/20 Page 28 of 28



Administration and other Subordinates.” The remaining claims are construed in the context of

summary judgment and the Motion is granted in favor of Shearin and Bishop.

       An Order follows.


Date: October 27, 2020                                   /s/
                                                  Ellen L. Hollander
                                                  United States District Judge




                                             28
